Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that
(1) Said merchandise consists of binoculars and leather carrying cases which in Herber v. United States, C. D. 1519, this Court held to be subject to appraisement separately according to the value of each class of articles.
(2) At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States was 100 pieces of Binoculars in leather cases
The Binoculars_1_$15.80 each
The Leather cases_ 2.90 ”
plus cost of packing as invoiced and proportion of dutiable charges of invoice.
IT IS FURTHER STIPULATED AND AGREED that there was no higher domestic value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Re-appraisement enumerated above may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the binoculars and leather carrying cases here involved, and that such values were as follows:
Binoculars_$15.80 each
Leather cases_ 2.90 each
plus cost of packing, as invoiced, and proportion of dutiable charges, as invoiced.
Judgment will be entered accordingly.